Citation Nr: 1529579	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  13-05 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for costochondritis.

2.  Entitlement to service connection for Stiffman Syndrome.

3.  Entitlement to service connection for a headache disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a right shoulder disability.

6.  Entitlement to service connection for diabetes mellitus.

7.  Entitlement to service connection for arteriosclerotic heart disease.

8.  Entitlement to service connection for a right hand disability.

9.  Entitlement to service connection for a left hand disability.

10.  Entitlement to service connection for a right wrist disability.

11.  Entitlement to service connection for a left wrist disability.

12.  Entitlement to service connection for bilateral hearing loss.

13.  Entitlement to service connection for tinnitus.

14.  Entitlement to an initial rating in excess of 20 percent for residuals of a left (minor) shoulder fracture, status post left shoulder arthroscopy with scar.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty in the U.S. Air Force from October 1970 to October 1979.  He had subsequent membership in the Oklahoma Air National Guard, with periods of federal active duty from April to November 1990, and from May 1993 to July 2003.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The issues of service connection for costochondritis, Stiffman Syndrome, a headache disability, a neck disability, a right shoulder disability, diabetes mellitus, arteriosclerotic heart disease, right and left hand disabilities, right and left wrist disabilities, and an initial rating in excess of 20 percent for residuals of a left (minor) shoulder fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The appellant's preexisting bilateral hearing loss was aggravated during service beyond its natural progression.

2.  The appellant's tinnitus had its inception during active service as a result of bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was aggravated during active service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issues adjudicated in this decision.

Background

Available service treatment records corresponding to the appellant's first period of active duty from October 1970 to October 1979 show that at his September 1970 military enlistment medical examination, an audiological evaluation was performed and showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

40
LEFT
-5
5
-5

40

No other pertinent complaints or abnormalities were recorded.  

Available in-service treatment records corresponding to this period of active service also show that in September 1978, the appellant sought treatment for right ear pain, stating that he had gone swimming with a cold and had developed an acute right earache followed by sudden relief with discharge.  Examination showed a right central tympanic membrane perforation.  

In December 1978, the appellant underwent a physical examination at which it was noted that he exhibited a perforation of the right tympanic membrane, which was asymptomatic and without evidence of infection.  The examiner noted that the appellant was awaiting a right tympanoplasty, although the Board notes that records of the procedure, if conducted, are not included in the record on appeal.  Audiological evaluation performed in connection with the examination showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
25
80
LEFT
20
10
10
25
70

The diagnoses included moderate bilateral hearing loss and right tympanic membrane perforation, asymptomatic.  No other pertinent complaints or abnormalities were recorded.  

In October 1979, the appellant's medical records were reportedly reviewed by a military physician after the appellant declined a separation physical.  It was noted that no examination was required based on such a review.  

There are no available service treatment records corresponding to the appellant's second period of active duty from April to November 1990.  

Available service treatment records relevant to the appellant's third period of active duty from May 1993 to July 2003 show that in April 1993, prior to beginning active duty, the appellant underwent a medical examination in connection with his application for an active duty position at the National Guard Bureau.  At that time, audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
40
80
LEFT
10
5
5
60
80

The diagnoses included severe hearing loss for high frequency, bilaterally.  The appellant was referred for additional evaluation in order to determine if a hearing waiver was warranted.  The examiner noted that the appellant's hearing acuity had not changed appreciably since 1978.  He further noted that the appellant was perfectly capable of holding a conversation in the normal tone without any apparent loss of information, as his hearing loss was at the higher frequencies only.  He recommended that a waiver be granted.  

In December 2009, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including bilateral hearing loss and tinnitus, which the appellant indicated had been present since sustaining a perforated eardrum in September 1978. 

In connection with his claim, the appellant was afforded a fee basis medical examination in October 2012, at which he reported having had bilateral hearing loss and tinnitus since 1978. Audiological evaluation in showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
75
100
LEFT
15
15
30
75
95

Speech audiometry revealed speech recognition ability of 85 percent in the right ear and 80 percent in the left ear.  After examining the appellant and reviewing the record, the examiner diagnosed bilateral sensorineural hearing loss with significant changes in hearing thresholds in service.  The examiner concluded that it was at least as likely as not that the appellant's current hearing loss had been caused by service.  He explained that although the appellant exhibited a mild hearing loss on entry in 1970, the findings on the 1978 audiogram established that the appellant's hearing loss had progressed to more severe levels, beyond the natural progression.  He also noted that the appellant had been exposed to loud noises during deployment training, which was known to result in hearing loss.  Finally, the examiner diagnosed the appellant as having tinnitus.  He concluded that it was at least as likely as not that the appellant's tinnitus was casually related to his service-connected hearing loss, as tinnitus was known to be a symptom associated with hearing loss.  The examiner explained that the appellant's hearing loss and tinnitus were not associated with the ruptured tympanic membrane as there was no evidence of residual conductive hearing loss or residual problems revealed on tympanogram.  


Applicable Law

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

A Veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2014).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2014).  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(b) (2014).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Analysis

As an initial matter, the Board notes that the presumption of sound condition at service entrance does not attach in this case, given the findings of bilateral hearing loss noted on the appellant's September 1970 military enlistment medical examination.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); 38 C.F.R. § 3.304 (2014).  

Because the appellant was shown to have bilateral hearing loss prior to service, the next question for consideration is whether the preexisting condition was aggravated in service.

As noted, a preexisting injury or disease will be considered to have been aggravated during service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service. 38 C.F.R. § 3.306(b).

In this case, the record shows that the appellant's hearing acuity decreased measurably during his first period of active duty, as exhibited by the audiometric findings in September 1978.  

In light of this evidence that the appellant's hearing loss disability increased during service, the Board finds that a presumption of aggravation attaches.  38 C.F.R. § 3.306(b); see also Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).  In order to rebut the presumption, VA must show by clear and unmistakable evidence that the appellant's bilateral hearing loss was not aggravated during service beyond the normal progression of the disease.  Clear and unmistakable evidence is a formidable evidentiary burden, requiring that the no aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003).  

After considering all of the evidence of record, the Board finds that the presumption of aggravation has not been rebutted.  Indeed, as set forth above, in October 2012, a fee basis examiner indicated that it was his opinion that the appellant's bilateral hearing loss was aggravated during service beyond the natural course of the disease.  There is no other medical opinion evidence which contradicts his conclusion, nor is there any other evidence of record which would rise to the level needed to meet the standards of clear and unmistakable evidence that the preexisting hearing loss was not aggravated during service beyond the natural progression of the disease.  Thus, the Board cannot conclude that the record contains evidence meeting the "onerous" evidentiary standards of clear and unmistakable evidence.  In light of this conclusion, service connection for bilateral hearing loss based on aggravation is warranted. 

The Board also notes that in the October 2012 examination report, the examiner further concluded that the appellant's tinnitus was causally related to his bilateral hearing loss.  Given the Board's decision above, service connection is now in effect for bilateral hearing loss.  As explained by the examiner, it is well established in the medical literature that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  See e.g. Merck Manual, Section 7, Cha. 85, Inner Ear.

The Board also notes that the appellant has claimed that he has experienced tinnitus since 1978.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Tinnitus is purely subjective, the kind of condition lay testimony is competent to describe.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

Absent any probative evidence suggesting an alternative etiology for the appellant's tinnitus or indicating that the appellant's tinnitus did not have its inception during active service, the Board finds that service connection for tinnitus is also warranted.  See Gilbert, 1 Vet. App. at 54.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

VA has a statutory duty to assist claimants in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The duty to assist requires VA to make as many requests as are necessary to obtain relevant records from a Federal department or agency, such as a service department.  Indeed, applicable regulation provides that VA may only end these efforts if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2014).

In this case, the appellant's complete service treatment records have not yet been obtained.  Although the appellant has submitted photocopies of some service treatment records, they remain largely incomplete, particularly with respect to his second and third periods of active duty.  Given the nature of his contentions regarding the remaining issues on appeal, such records are highly relevant to his claims.  

As set forth above, the appellant had three periods of active duty.  The record contains a DD Form 214 reflecting that his first period of active duty was with the regular U.S. Air Force from October 1970 to October 1979.  

The appellant thereafter joined the Oklahoma Air National Guard and also apparently worked as a civilian for the Department of the Air Force.  The record contains two DD Forms 214 reflecting additional periods of Federal active duty in the Air National Guard from April to November 1990, and from May 1993 to July 2003.  The appellant reports that his last period of Federal active duty was at the Air National Guard Headquarters at Andrews Air Force Base, Maryland, from 1993 to 2003.  

A review of the record indicates that the RO did make requests for service treatment records corresponding to the appellant's Air National Guard service, including from his former unit in Oklahoma and the Oklahoma Adjutant General, but it does not appear that a specific request was made for the appellant's service treatment records from the regular United States Air Force, nor was any attempt made to ascertain if his Air National Guard service treatment records were retained at his last duty station at the Air National Guard Headquarters at Andrews Air Force Base.  

The VA Adjudication Procedure Manual indicates that, prior to May 1994, Air Force records were assembled at the separation point and a sort performed based on whether there was a Reserve obligation or Reserve/National Guard connection.  In this case, at the time of his October 1979 separation, the appellant had no Reserve obligation or Reserve/National Guard connection.  In these circumstances, the records were forwarded to the Air Force Military Personnel Center in Randolph AFB, Texas, then to the National Personnel Records Center (NPRC).  The VA Adjudication Procedure Manual also notes that the records may not be where they are supposed to be because of delays in forwarding records from one point to another.  It is also possible that the records might never have left the separation center or treating facility.  See VA Adjudication Procedure Manual, M21-1, Part III, para. 4.01.

In that regard, with respect to the appellant's later periods of active duty, the record shows that the RO contacted the Office of the Adjutant General, Oklahoma National Guard, but was advised that they were unable to locate any evidence that the appellant had been a member.  The records manager explained that if the appellant had been transferred into the United States Air Force, his records would not have been sent to her for archival purposes.  See April 2010 letter from Oklahoma National Guard State Records Manager.  The RO also contacted the appellant's former Oklahoma National Guard Unit, but was advised that they did not have the appellant's service treatment records and any such records were likely shipped to VA Service Medical/Dental Records, P.O. Box 150950, in St. Louis.  It is unclear whether the RO attempted to contact this facility.  There is also no indication that the RO attempted to contact the Air Force Military Personnel Center, another possible location for the appellant's records, or the Air National Guard Headquarters at Andrews Air Force Base, the appellant's last duty station.  

In view of these factors, it appears that the RO has not yet exhausted all possible avenues of development.  Thus, additional action is required.  Moreover, the Board notes that the earlier requests for the appellant's service treatment records may have been unsuccessful due to the delay of records migration between the Air Force, RMC, the National Guard, and NPRC.  Therefore, the RO should make an additional attempt to obtain and associate with the claims file the appellant's complete service medical records, including both his active duty and National Guard records.

The Board also notes that the appellant received treatment prior to and during his last period of active duty at the Malcolm Grow Medical Clinic at Andrews Air Force Base, Maryland, to include reportedly undergoing a retirement physical in November 2002.  To ensure that every avenue of development is explored, a request to that facility must be made.  

Lastly with respect to the appellant's service treatment records, the Board does observe that the appellant has submitted selected copies of some of his service treatment records.  This raises the possibility that service treatment records corresponding to the appellant's Air Force and National Guard service are not on file with the service department's repository of records because the appellant is in possession of such records.  

The Board wishes to make clear to the appellant that it is his responsibility to submit records of treatment in support of his claim.  38 U.S.C.A. § 5107(a) (West 2014); 38 C.F.R. § 3.159(c) (2014).  The Board further advises the appellant that although VA has a duty to assist him in the development of his claim, that duty is not "a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Rather, the appellant also has an obligation to assist in the adjudication of his claim.  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood, 1 Vet. App. at 195.  For these reasons, the appellant is advised that he must submit copies of any and all service treatment records in his possession to the RO for the use in the adjudication of his multiple claims.

Finally, the Board also finds that VA medical examinations are required in connection with the appellant's remaining claims on appeal.  It is noted that in support of his claims, the appellant has submitted a March 2011 letter from his private physician who noted that the appellant is under his care for diabetes mellitus, coronary artery disease, and Stiffman Syndrome, a rare neurological disorder manifested by fatigue, muscle spasm, arthritis, swelling of the joints, unstable gaits and falls.  The physician noted that by the appellant's account, he had been experiencing intermittent symptoms such as dizziness, headaches, fatigue, and pain in his joints, including his neck, since service, which were perhaps a precursor to the diagnosis that followed.  He further noted that treatment for the appellant's Stiffman Syndrome, including IVIg immunoglobulin treatment, may have contributed to the appellant's diabetes mellitus.

Given the evidence of record, the Board finds that an examination is necessary to address the nature, etiology, and likely dates of onset of the appellant's claimed conditions.  38 C.F.R. § 3.156(c)(2014); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (holding that an examination is necessary where the record indicates that there may be a nexus between a current disability or symptoms and active service).  

Accordingly, the case is REMANDED for the following action:

1.  Undertake the necessary efforts to obtain complete service treatment records corresponding to the appellant's active duty in the U.S. Air Force from October 1970 to October 1979, as well as his subsequent periods of active duty as a member of the Oklahoma Air National Guard from April to November 1990, and from May 1993 to July 2003.  These efforts should include contacting the NPRC; the RMC; the Air National Guard Headquarters at Andrews Air Force Base, Maryland; the Air Force Military Personnel Center at Randolph Air Force Base, Texas; and the VA Service Medical/Dental Records, P.O. Box 150950, in St. Louis.  

All efforts to obtain such records should be documented in the claims folder.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the appellant and his representative.

2.  Contact the Malcolm Grow Medical Clinic at Joint Base Andrews, Maryland, and request any records corresponding to treatment of the appellant for the period from January 1993 to July 2003.  

All efforts to obtain such records should be documented in the claims folder.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the appellant and his representative.

**In subsequent paragraphs various physical examinations are ordered.  It is possible that a single examiner may be medically appropriate to conduct one or more of the exams.  The fact that matters are set out in separate paragraphs does not mean that separate examiners must conduct the studies.  They may be combined as appropriate, as long as all the requested opinions are provided as requested in the individual paragraphs.

3.  After any additional records are associated with the record on appeal, but whether or not records are obtained, afford the appellant a medical examination to determine the nature and etiology of any current costochondritis.  The claims file and access to any additional records in the appellant's electronic Virtual VA and VBMS files should be made available to and reviewed by the examiner, and it should be confirmed that such records were available for review.  After examining the appellant and reviewing the record, the examiner should provide an opinion as to whether it is at least as likely as not that any costochondritis identified on examination is related to one or more of the appellant's three periods of active duty or any incident therein.  A complete explanation must be provided for any opinion offered.  In providing the requested opinion, the examiner should refer to the pertinent evidence of record, including an October 1975 service treatment record showing that the appellant was diagnosed as having musculoskeletal pain after he complained of localized pain along the rib cage muscle.  

4.  Afford the appellant a medical examination to determine the etiology and likely date of onset of his current Stiffman Syndrome, headaches, diabetes mellitus, and arteriosclerotic heart disease.  The claims file and access to any additional records in the appellant's electronic Virtual VA and VBMS files should be made available to and reviewed by the examiner, and it should be confirmed that such records were available for review.  After examining the appellant and reviewing the record, the examiner should provide an opinion as to the etiology and likely date of onset of any current Stiffman Syndrome, headache disability, diabetes mellitus, and arteriosclerotic heart disease, to include stating whether any of these disabilities had their inception during one of the appellant's three periods of active duty, within one year of separation thereof, or are otherwise casually related to one or more of the appellant's three periods of active duty or any incident therein.  A complete explanation must be provided for any opinion offered.  In providing the requested opinion, the examiner should refer to the pertinent evidence of record, including the March 2011 letter from the appellant's private physician discussing the etiology of the appellant's claimed disabilities.  

5.  Afford the appellant a medical examination to determine the nature and etiology of any current neck disability, right shoulder disability, right hand disability, left hand disability, right wrist disability, and left wrist disability.  The claims file and access to any additional records in the appellant's electronic Virtual VA and VBMS files should be made available to and reviewed by the examiner, and it should be confirmed that such records were available for review.  After examining the appellant and reviewing the record, the examiner should provide an opinion as to whether it is at least as likely as not that any current neck disability, right shoulder disability, right hand disability, left hand disability, right wrist disability, or left wrist disability identified on examination is casually related to one or more of the appellant's three periods of active duty or any incident therein.  A complete explanation must be provided for any opinion offered.  In providing the requested opinion, the examiner should refer to the pertinent evidence of record, including a June 1975 service treatment record showing that sought treatment for a painful right hand since hitting it on a wall while playing paddleball; and March 2003 service treatment records noting complaints of neck pain with motion, as well as tenderness and swelling in the wrists and hands.  

6.  Afford the appellant a medical examination to determine the nature and severity of his service-connected left shoulder disability.  The claims file and access to any additional records in the appellant's electronic Virtual VA and VBMS files should be made available to and reviewed by the examiner, and it should be confirmed that such records were available for review.  In the examination report, the examiner should delineate all symptoms or pathology attributable to the service-connected left shoulder disability, to include any limitation of motion, recurrent dislocation, malunion/nonunion of the clavicle, or symptomatic scarring.  The examiner should also assess the severity of each symptom and specifically note whether and to what extent any musculoskeletal disability results in limitation of function due to pain, loss of motion due to weakened movement, excess fatigability, or incoordination.  The report of examination should include a complete rationale for all opinions rendered.

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims, considering all the evidence of record.  If any claim remains denied, a supplemental statement of the case must be provided to the appellant and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


